929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Armstead GRAVETTE, Jr., Petitioner.
No. 91-8001.United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 22, 1991.

On Petition for Writ of Mandamus.
Armstead Gravette, Jr., petitioner pro se.
PETITION DENIED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Armstead Gravette, Jr. brought this mandamus petition seeking an order directing the district court to act on his motion for transcripts.  The district court has recently denied Gravette's motion.  Therefore, his complaint of delay in the district court is moot.  Accordingly, we grant leave to proceed in forma pauperis and we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.